Citation Nr: 1018550	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  09-05 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals (scars) of 
burns to both feet and ankles.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1945 to August 1946. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada 
that denied the benefit sought on appeal. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The Veteran testified at his May 2009 BVA hearing that he was 
stationed on the USS Brister (DE 327).  He indicated that 
sometime between January and March 1946, he was steam 
cleaning the floors in the galley when he heard a noise.  He 
testified that one of the steam hose connections partially 
came out of the bulkhead and hit one of his shipmates with 
live steam.  He stated that the shipmate subsequently dropped 
his hose, which then hit the Veteran in his legs burning him 
severely on his right ankle, with less severe burns on his 
left ankle.  The Veteran testified that the shipmate was 
burned over 80 percent of his body and transferred from their 
ship to an aircraft carrier.  He stated that he was treated 
by the Corpsman on board, who dressed his wound with salve or 
Vaseline and bandaged it. 

The record reflects that the Veteran and his representative 
have made several attempts to obtain deck logs of the USS 
Brister (DE 327), in an effort to verify the above described 
event.  A July 2008 letter from the National Archives and 
Records Administration (NARA) informed the Veteran that 
copies of USS Brister deck logs dated between January and 
February 1946 could be obtained if the Veteran paid for his 
request but then, contradictorily indicated that these 
records were unavailable.  It is therefore unclear from this 
document whether or not these records are available for 
review.  A subsequent August 2008 letter from NARA indicated 
that a search of deck logs between March 1, 1946 through 
April 30, 1946 did not document any explosions, steam pipe 
accidents, or personal injuries from burns. 

As previously mentioned, the Veteran testified that the 
accident occurred in January, February, or March 1946.  
Pursuant to the August 2008 letter, it is evident that deck 
logs from March 1946 will not provide verification of the 
Veteran's accident.  However, because the July 2008 letter is 
unclear, the Board finds that the RO should contact NARA and 
request a search of the deck logs of the USS Brister (DE 327) 
from January 1, 1946 to February 29, 1946, in order to verify 
the steam hose accident. 

VA laws and regulations specifically provide that in the case 
of a claim for disability compensation, the duty to assist 
includes obtaining the claimant's service medical records 
and, if the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to the claimant's active military, naval, or air 
service that are held or maintained by a governmental entity.  
VA's duty to assist also includes obtaining any other 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
Secretary to obtain. 38 U.S.C.A. § 5103A(c) (West 2002). 

Whenever the Secretary attempts to obtain records from a 
Federal department or agency . . . the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3).  The Board finds that 
at this point in time, based upon the information in the July 
2008 letter from NARA, further efforts to search the deck 
logs for verification of the incident in question, between 
January and February 1946, are not futile, and the RO should 
again contact NARA and request that a search be made.

VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  Although his 
December 2008 private physician indicated that the Veteran's 
injury on the USS Brister was compatible with eventual basal 
cell cancer, the opinion is not sufficient to grant service 
connection.   Specifically, the private physician did not 
consider the absence of burns noted at the time of the 
Veteran's separation or address the issue that a skin 
disorder was not formally diagnosed for several decades 
following the Veteran's separation from service. 

The Board finds the December 2008 private medical opinion is 
an "indication" that his disorder may be associated with 
service, but that there is insufficient competent evidence on 
file for the VA to make a decision on the claim.  To that 
end, the Board finds that a VA examination is required under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine 
whether his residual burn scars are casually related to 
active service.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  
Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should request 
verification from the National Archives 
and Records Administration of a steam 
hose accident on the USS Brister (DE 327) 
between January 1, 1946 to February 29, 
1946.

2.  Following the above action, the 
Veteran should be afforded an appropriate 
examination to determine the nature and 
etiology of any residual burn scars on 
his ankles and feet.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (i.e., 
probability of 50 percent) that any 
residual burn scars are consistent with 
the Veteran's account of how they were 
incurred and it is at least as likely as 
not (i.e., probability of 50 percent) 
that such residual burn scars are 
causally related to service, to include 
the reported steam hose accident.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



